DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment filed on 05/12/2022, has been entered and carefully considered.  Claims 1 and 11 are amended, and claims 7, 9, 17 and 19 are canceled. Claims 1-6, 8, 10-16, 18 and 20 are currently pending.
		
Response to Arguments
2.	Applicant’s arguments, 05/12/2022, pages 6-10, with respect to the amended claim 1 have been considered but are not persuasive. 
	Applicant argues that Zhu fails to disclose (1) “migrating a portion of the application from the first node to the second node, and the second node and the first node are physically separated by a distance”, (2) “in response to obtaining information indicating the predicted location, automatically pre-positioning a resource at the second node, and the resource comprises a resource that is needed to support operation of the application” as recited in claim 1. The examiner respectfully disagrees. The applicant further argues (3) Zhu does not disclose “wherein pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node” as recited in the amended claim 1.
	Regarding the first argument, applicant specifically argues that (1) a device that is able to access 2 hosts - this is not migration or pre-positioning of resources needed to execute an application, (2) the same information (location/network information) may be available at 2 hosts - this is not migration or pre-positioning of resources needed to execute an application, and (3) MEC application migration - this is not migration or pre-positioning of resources needed to execute an application.
	Zhu [0081-0089] Fig. 16 shows as the UE 102 is moving from WLAN AP 104, MEC host 1 110 toward the vicinity location of the LTE eNB 106, the MEC application migration is performed from MEC host 1 110 to MEC host 2 112. Where the MEC host 1 110 and the MEC host 2 112 are physically separated by a distance as shown in Fig. 16. 
Regarding the second argument, Zhu [0041, 0081-0082, 0104, 0108] Fig. 3 shows the MEC host 350 may operate one or more MEC applications on MEC resource including virtualized infrastructure at the edge appliance that is needed to support the MEC applications. Fig. 14 shows as the UE 102 moves towards the vicinity of the LTE eNB 106, the UE location is available at the two hosts MEC host 1 110 and MEC host 2 112. Where the MEC host 2 is connected to a remote application server providing data may be located in the remote cloud. The fog network may establish a physical, or virtual resource platform that reside between the edge, cloud or data centers, and may distribute resources (i.e., pre-positioning resources) such as computing, storage, and network connectivity at and among the edge and the cloud). 
Regarding the third argument, the arguments have been fully considered but are moot in view of a new ground of rejection based on Hua Wang (US 2019/0129745).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


3.	Claims 1, 5-6, 8, 10-11, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2015/0094054) hereinafter Osman, in view of Zhu et al. (US 2020/0229038) hereinafter Zhu and further in view of Hua Wang (US 2019/0129745) hereinafter Wang.
Regarding Claim 1, Osman teaches a method, comprising:
receiving input concerning a mobile loT device, and the input comprises: information about a location of the mobile loT device ([Para. 0017, 0044, 0048-0049] Fig. 5, obtaining, by a processor, location information of a mobile terminal (mobile IoT device). The method may further include anticipating, by the processor, that the mobile terminal approaches a particular geographical area); information about whether the mobile loT device is moving and, when the mobile loT device is moving, information about the range, speed, and bearing of the mobile loT device ([Para. 0032-0033, 0041, 0044] Fig. 1, at 510, obtaining location data of the mobile terminal may employ a GPS to determine the mobile terminal is moving from the location A to the location B, the traveled path, the associated speed, the distance between the current location of the terminal and the predicated location, and the directions to a predicated location (i.e., the range, speed and bearing of the mobile IoT device));
generating a predicted location of the mobile loT device based on the inputs received ([Para. 0016-0017, 0041, 0046-0048, 0050-0051) Figs. 4 and 5, at 530-A, predicting, by the processor, that the mobile terminal approaches a particular geographical area (predicted location) based on the received location information. For example, the processing module 410 for dynamically tracking current location of the user 105, anticipating and predicting that the user 105 approaches a specific area 120 as shown in Fig. 2);
using the predicted location of the mobile loT device and a map of nodes in an environment where the mobile loT device is located to make a decision  as to whether to migrate part or all of an application (interpreted as determining handover or transferring phone call or data services), used by the mobile loT device from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location ([Para. 0037-0038, 0041-0044] Fig. 2 shows geographical map of the multiple cells area, where the mobile terminal 105 is located in cell 210. While the mobile terminal 105, which is engaged in an active phone call or active data transfer served by a base station 110 at the cell 210 (i.e., first node), travel towards a cell 220. Based on the prediction, determinations can be made as to a traveled path 130, and the associated parameters such as a speed, an average speed, geographical coordinates, strengths of signals received from the base station 110, the active phone call or active data transfer may be transferred from a first communication network of cell 210 to a second communication network cell 220 (i.e., second node, base station 110 serving cell 220 of which the phone application is executable). The navigational system can utilize various mapping services, maps and live traffic updates, and so forth to predict the mobile terminal is about to enter the geographical area. The navigational device may continuously receive location information provide directions to a predefined destination, and can communicate with the mobile terminal to transfer data).
 [Para. 0055-0057] Fig. 6, at operation 610, the processing module obtaining location information of a mobile terminal. Operation 630-A, anticipating a distance between the current location of the mobile terminal 300 and the mobile terminal approaches the particular geographical area. Operation 650-660, determine a particular unserved geographical area and determine hand over the service from the a first wireless network to a second wireless communication network, which is different from the first wireless communication network. Thus, the interruption of service may be eliminated). 
Osman does not disclose migrating a portion of the application from the first node to the second node, and the second node and the first node are physically separated by a distance; in response to obtaining information indicating the predicted location, automatically pre-positioning a resource at the second node, and the resource comprises a resource that is needed to support operation of the application, and wherein pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node; and notifying the mobile loT device that the resource is expected to be available for use by the mobile loT device at the second node.
 Zhu teaches migrating a portion of the application from the first node to the second node, and the second node and the first node are physically separated by a distance ([Para. 0081-0089] Fig. 16 shows as the UE 102 is moving from WLAN AP 104, MEC host 1 110 toward the vicinity location of the LTE eNB 106, the MEC application migration is performed from MEC host 1 110 to MEC host 2 112. Where the MEC host 1 110 and the MEC host 2 112 are physically separated by a distance as shown in Fig. 16. Fig. 19 shows portion of the application such as UE MAMS contextual information 1800 and state machines may be transferred from the source MEC host 1802 to the target MEC host 1804); in response to obtaining information indicating the predicted location, automatically pre-positioning a resource at the second node, and the resource comprises a resource that is needed to support operation of the application ([Para. 0041, 0081-0082, 0104, 0108] Fig. 3 shows the MEC host 350 may operate one or more MEC applications on MEC resource including virtualized infrastructure at the edge appliance that is needed to support the MEC applications. Fig. 14 shows as the UE 102 moves towards the vicinity of the LTE eNB 106, the UE location is available at the two hosts MEC host 1 110 and MEC host 2 112. The LTE eNB may be directly interfaced to MEC host 2 (a remote application server providing data may be located in the remote cloud). The fog network may establish a physical, or virtual resource platform that reside between the edge, cloud or data centers, and may distribute resources (i.e., pre-positioning resources) such as computing, storage, and network connectivity at and among the edge and the cloud); and notifying the mobile loT device that the resource is expected to be available for use by the mobile loT device at the second node ([Para. 0093] Fig. 20 shows the target MEC platform (T-MEP) 1922 (i.e., the second node) provides MAMS capabilities message to UE 102. [Para. 0057-0058] the resource capabilities message provides what resource is available from the MEC Platform. In an example, MAMS Capabilities message 902 may provide information on: Supported resource features: downlink or uplink multi-path/link aggregation, lossless switching, etc. Supported convergence methods: MP-TCP Proxy, GRE Proxy, and Trailer-based MX convergence (GMA). Supported adaptation methods: UDP without DTLS, UDP with DTLS, IPSec, and Client NAT. Supported connections: LTE, Wi-Fi, 5G, etc. That is, making the mobile loT device aware of what resources are expected to be available for use by the mobile loT device at the second node). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.
The combination of Osman and Zhu does not disclose wherein pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node.
Wang teaches wherein pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node ([Para. 0107-0117] Fig. 5, shows a procedure of a method for migrating a VM or a container of an edge VNFC. In response to receiving location information of the user terminal, the virtualized infrastructure manager (VIM) automatically migrate the VM or the container of the edge VNFC at a target edge server and the available resource of the target edge server enough to deploy the VM or the container of the to-be-migrated edge VNF for continuing to provide a business service for the user. Where the migration of the VM and the container of the edge VNFC are copied (i.e., replicated) into the target edge server. That is, pre-positioning the resource comprises replicating a virtual machine, and/or a replicating a container, at the second node.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu and Wang to implement edge computing to reduce service delay, improve quality of service of a business, and reducing an internal bandwidth requirement of a network.
Regarding Claim 5, Osman does not disclose wherein the portion of the application is migrated automatically to the node when the mobile loT device reaches the predicted location.
Zhu teaches wherein the portion of the application is migrated automatically from the first node to the second node when the mobile loT device reaches the predicted location. ([Para. 0082-0087] Fig. 17, describes the MEC application instant migration is performed from MEC Host 1 110 (first node) to MEC Host 2 112 (second node) automatically when the UE 102 is about entering the coverage area of the LTE eNB 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.

Regarding Claim 6, Osman does not disclose wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location.
Zhu teaches wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location. ([Para. 0083] Fig. 16, in a two-RAT system in which the UE 102 is under radio coverage of both RATs, and the MEC undergoes instant migration from MEC Host 1 110 to MEC Host 2 112 prior to radio handover (i.e., the migration begins prior to the UE 102 reaching the predicted location). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.

Regarding Claim 8, Osman does not disclose wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle.
Zhu teaches wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle ([Para. 0031, 0113] the techniques disclosed herein may relate to other IoT devices. The IoT devices may include moving vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.

Regarding Claim 10, the combination of Osman, Zhu and Wang, specifically, Osman teaches wherein the application is accessible to, and usable by, the mobile loT device at the second node when the mobile loT device arrives at the expected location ([Para. 0055-0057] Fig. 6, at operation 610, the processing module obtaining location information of a mobile terminal. Operation 630-A, anticipating a distance between the current location of the mobile terminal 300 and the mobile terminal approaches the particular geographical area. Operation 650-660, determine a particular unserved geographical area and determine hand over the service from the a first wireless network to a second wireless communication network, which is different from the first wireless communication network. Thus, the interruption of service may be eliminated). [Para. 0061-0064] the cloud-based computing environment including resources such as web servers applications utilizing transfer protocol (HTTP) that may be accessible to outside users (mobile terminal) to obtain the benefit of large computational resources (usable by the mobile terminal), when the mobile terminal approaching a particular area [0054-0056]).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Osman, in view of Zhu and Wang. Specifically, Osman teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations ([Para. 0048) Fig. 4, the web server may include memory 420, such as a nonvolatile machine-readable medium, which may store instructions executable by the processing module 410 to perform steps of methods discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu and Wang to implement edge computing to reduce service delay, improve quality of service of a business, and reducing an internal bandwidth requirement of a network.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

4.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu and Wang as applied to claims 1 and 11 above, and further in view of Smith et al. (US Pat. No. US 2019/0373472) hereinafter Smith. 

Regarding Claim 2, the combination Osman, Zhu and Wang does not disclose wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device. 
Smith teaches wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device ([Para. 0237-0239] describes in the edge computing environment, such as IoT Cloud, the IoT devices lack the processor power to run sensitive applications in a trusted environment). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu, Wang and Smith to provide edge computing devices to improve IoT device’s security, efficiency and latency. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu and Wang as applied to claims 1 and 11 respectively above, and further in view of Yang et al. (US 2020/0196203) hereinafter Yang. 

Regarding Claim 3, the combination of Osman, Zhu and Wang does not disclose further comprising initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel.
Yang teaches initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel ([Para. 0013-0015] Fig. 1, describes MEC handover service manages a migration procedure that includes copying or moving content associated with the application service from the source MEC network 115 to the target MEC network 115 include multiple MEC devices prior to the migration procedure being triggered based on a handover associated with the end device. The MEC handover service then manages the selection and use of a MEC network to provide an end device application and/or service (e.g., also referred to as “application service”) to an end device based on the triggering event).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu, Wang and Yang to improve performance metrics such as latency, error rate to the target edge computing.

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

6.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Zhu and Wang as applied to claims 1 and 11 above, and further in view of Lim et al. (US Pat. No. US 2017/0245180) hereinafter Lim. 
Regarding Claim 4, the combination of Osman, Zhu and Wang does not disclose wherein the second node is selected to receive the application from the first node based on an expected latency of communications between the second node and the mobile loT device.
Lim teaches wherein the second node is selected to receive the application from the first node based on an expected latency of communications between the second node and the mobile loT device ([Para. 0096-0098, 0112, 0204] describes source base station (first node) may select the target base station (second node) to which the low latency terminal 400 performs a handover based on the measurement report received from the low latency terminal 400. The measurement report includes information indicating the target base station is capable of providing streaming data (application) that required by the low latency terminal [0065])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Osman, Zhu, Wang and Lim to improve user’s throughput, and latency service. 
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170075716, Bennett et al. discloses virtual machine homogenization to enable migration across heterogeneous computers.
US 20170060611, Birkestrand et al. discloses Virtual machine placement in a cloud computing environment based on factors including optimized processor-memory affinity.
 US 20170060900, Marinov et al. discloses Policy-based selection and configuration of target site resources for data replication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413